      Case 2:20-cv-01924-JAM-DB Document 8 Filed 01/27/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CURTIS LEE MORRISON,                                No. 2:20-cv-1924 DB P
12                        Plaintiff,
13            v.                                          ORDER AND FINDINGS AND
                                                          RECOMMENDATIONS
14    E. VIERRA,
15                        Defendant.
16

17           Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

18   1983. Before the court are plaintiff’s motion to proceed in forma pauperis and plaintiff’s

19   complaint for screening. For the reasons set forth below, this court grants plaintiff’s motion to

20   proceed in forma pauperis and recommends this action be dismissed because it is duplicative of

21   an action filed previously by plaintiff and because plaintiff fails to state a claim for relief

22   cognizable under § 1983.

23                                         IN FORMA PAUPERIS

24       Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C. § 1915(a).

25   Accordingly, the request to proceed in forma pauperis will be granted.

26           Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

27   1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

28   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct
                                                         1
      Case 2:20-cv-01924-JAM-DB Document 8 Filed 01/27/21 Page 2 of 3


 1   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

 2   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated for monthly payments

 3   of twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.

 4   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time

 5   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. §

 6   1915(b)(2).

 7                                               SCREENING

 8          The court is required to screen complaints brought by prisoners seeking relief against a

 9   governmental entity or an officer or employee of a governmental entity. See 28 U.S.C. §

10   1915A(a). The court must dismiss a complaint or portion thereof if the prisoner has raised claims

11   that are legally “frivolous or malicious,” that fail to state a claim upon which relief may be

12   granted, or that seek monetary relief from a defendant who is immune from such relief. See 28

13   U.S.C. § 1915A(b)(1) & (2).

14          In his complaint, plaintiff alleges that he was placed on the waitlist for a job in the prison

15   laundry on March 13, 2013. He was eventually hired on August 24, 2018. Plaintiff claims he

16   was discriminated against in the intervening years because other, similarly situated inmates were

17   hired before he was. Plaintiff contends the belated hiring violated his right to equal protection of

18   the laws.

19          In 2019, plaintiff filed Morrison v. Vierra, No. 2:19-cv-0284 JAM DB P. In that case,

20   plaintiff raised the identical claim. The court dismissed that case for plaintiff’s failure to state a
21   claim on which relief could be granted. (ECF Nos. 13, 15.) As plaintiff was informed in that

22   case, his “class-of-one” theory under the equal protection clause does not apply to public

23   employment. Engquist v. Oregon Dept. of Agr., 553 U.S. 591, 606-07 (2008). Courts in this

24   district have applied Engquist in the context of prison inmate jobs. See, e.g., Weathers v.

25   Hagemeister-May, No. 1:13-cv-1932 AWI MJS, 2015 WL 1956433, at *5 (E.D. Cal. Apr. 29,

26   2015), aff’d, 663 F. App’x 547 (9th Cir. 2016).
27          Plaintiff appealed this court’s decision in his 2019 case. On May 12, 2020, the Ninth

28   Circuit Court of Appeals affirmed the district court’s decision. (ECF No. 21.)
                                                         2
      Case 2:20-cv-01924-JAM-DB Document 8 Filed 01/27/21 Page 3 of 3


 1            For these reasons, IT IS HEREBY ORDERED as follows:

 2            1. The Clerk of the Court shall randomly assign a district judge to this case.

 3            2. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is granted.

 4            3. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff

 5   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C. §1915(b)(1).

 6   All fees shall be collected and paid in accordance with this court’s order to the California

 7   Department of Corrections and Rehabilitation filed concurrently herewith.

 8            Further, IT IS RECOMMENDED that this action be dismissed because it is duplicative of

 9   a prior action filed by plaintiff and because plaintiff fails to state a claim on which relief can be

10   granted under 42 U.S.C. § 1983.

11            These findings and recommendations will be submitted to the United States District Judge

12   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

13   being served with these findings and recommendations, plaintiff may file written objections with

14   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and

15   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

16   may result in waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951 F.2d

17   1153 (9th Cir. 1991).

18   Dated: January 26, 2021

19

20
21   DLB:9
     DLB1/prisoner-civil rights/morr1924.scrn fr
22

23

24

25

26
27

28
                                                          3
